Citation Nr: 0408813	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  97-33 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
post-operative residuals of a medial meniscectomy of the left 
knee, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased disability evaluation for 
arthritis of the left knee, residuals of a medial 
meniscectomy, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable disability evaluation for a 
post-operative scar of the left knee, residuals of a medial 
meniscectomy.

4.  Entitlement to service connection for a right leg/knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from September 1960 to July 
1969.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from July 1997, June 1999, and September 
2002 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia and Montgomery, 
Alabama.  Of particular interest, the June 1999 rating 
decision granted service connection for the veteran's 
arthritis of the left knee and post-operative scar of the 
left knee, and assigned a 10 percent disability evaluation 
and a noncompensable disability evaluation, respectively, for 
these disorders.  The September 2002 rating decision 
increased the veteran's disability evaluation for his post-
operative residuals of a medial meniscectomy of the left knee 
from 10 percent disabling to 30 percent disabling, denied 
increased disability evaluations for the veteran's arthritis 
and scar of the left knee, and denied service connection for 
a right leg/knee disorder.  The Board also notes that the 
veteran's claims file was transferred to the Montgomery, 
Alabama RO, from the Atlanta, Georgia RO, subsequent to the 
July 1997 and June 1999 rating decisions.

This case was previously before the Board in September 1998, 
November 2001, and February 2003, at which time the Board 
remanded the case for further development-including 
obtaining additional medical treatment records and obtaining 
additional VA examinations.

Unfortunately, for the reasons indicated below, this case 
must be remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

As a preliminary matter, the Board notes that, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (2003).  The VCAA applies to all 
pending claims for VA benefits, and provides that VA shall 
make reasonable efforts to assist a veteran in obtaining 
evidence necessary to substantiate a claim for benefits.  
Changes potentially relevant to this particular appellant's 
appeal include the establishment of specific procedures for 
advising him and his representative of the information 
required to substantiate his claim, a broader VA obligation 
to obtain relevant records and advise him of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion if necessary 
to make a decision on the claim.

A review of the record does not indicate the veteran has been 
advised of the changes brought about by the VCAA, as they 
relate to his current claims at issue.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107.  In this regard, the Board 
observes that the RO, with respect to his claims of 
entitlement to increased disability evaluations regarding his 
left knee disorders, failed to inform him of the evidence 
needed to substantiate this claims, his rights and 
responsibilities under the VCAA, and whose responsibility it 
would be to obtain supporting evidence.  The Board realizes 
that he was provided a brief explanation of the VCAA in a 
September 2002 letter and a copy of the regulations in the 
October 2003 supplemental statement of the case.  However, 
mere notification of the provisions of the VCAA, without a 
discussion of the veteran's rights and responsibilities, VA's 
responsibilities, and the necessary evidence to be obtained 
with regard to the specific issue before the Board, is 
insufficient for purposes of compliance with the VCAA.  As a 
consequence, his claims of entitlement to increased 
disability evaluations for his left knee disorders were 
certified to the Board without him being given appropriate 
notice of his rights and responsibilities, and VA's 
responsibilities, under the VCAA.  And the Board, itself, 
cannot correct this procedural due process deficiency; the RO 
must do this instead.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims (Court) have mandated that VA ensure strict compliance 
with the provisions of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error).  For example, notification of the regulatory 
provisions, without a discussion of the necessary evidence to 
be obtained with regard to the specific issue before the 
Board, is insufficient for purposes of compliance with the 
VCAA.  In short, the Court has indicated that VA must satisfy 
its duty to notify the veteran as to what is needed to 
substantiate his claims and its duty to notify him of VA's 
responsibilities in assisting him in the development of his 
claims.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  Accordingly, despite the RO's best efforts to 
prepare this case for appellate review by the Board, a remand 
is required.

Moreover, the Board notes that VA medical records have been 
associated with the veteran's claims file.  However, it is 
unclear from the record whether all of the veteran's medical 
records, from each VA Medical Center (VAMC) attended by the 
veteran, are of record.  The Board notes that VA medical 
records from January 1997 through October 1998 from the 
Decatur, Georgia VAMC are of record, as are records from the 
Atlanta, Georgia VAMC, dated July 1997, November 1997, May 
1998, and July 1998, and records from the Birmingham, Alabama 
VAMC, dated September 2000 to September 2001 and March 2002 
to July 2003.  Nonetheless, it is unclear whether the RO 
attempted to obtain any additional treatment records, which 
may contain important medical evidence or confirmation of the 
veteran's claims.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA is deemed to have constructive knowledge of all VA 
records and such records are considered evidence of record at 
the time a decision is made).  See also VAOPGCPREC 12-95, 60 
Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually before the AOJ, may constitute clear and 
unmistakable error....").  

In addition, the veteran, in a February 2002 statement, 
indicated that Dr. E. Keel of Patient First Healthcare had 
treated him for his knees.  However, there is no indication 
that the RO attempted to obtain these records.  As these 
records are relevant to the veteran's claims at issue, they 
must be obtained.

Moreover, the Board finds that it would be helpful in this 
case to afford the veteran an additional VA examination for 
his residuals of a medial meniscectomy of the left knee and 
arthritis of the left knee.  A review of the record reveals 
that the veteran was most recently afforded a VA examination 
in July 2002 and that the report from that examination is 
currently associated with the veteran's claims file.  
Nevertheless, the examination report does not include the 
objective clinical findings necessary to evaluate the 
veteran's service-connected disorders under the Schedule for 
Rating Disabilities.   See 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010, 5257 (2003).  In this 
regard, the Board observes that the VA examination report 
does not provide a complete characterization as to the 
severity and manifestations of the veteran's left knee 
disorders.  In particular, the Board notes that the VA 
examiner did not provide accurate descriptions regarding his 
objective findings, and instead provided findings such as 
"not possible" and "not applicable", without describing 
what was not possible or applicable.  Furthermore, the VA 
examination report did not provide an adequate description of 
functional loss due to pain, weakened movement, and 
fatigability pursuant to 38 C.F.R. §§ 4.40 and 4.45.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995) (weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled).   
Accordingly, the Board finds that the veteran should be 
afforded additional VA examinations in order to better 
delineate the veteran's disorders and to assess the severity, 
symptomatology, and manifestations of his left knee 
disorders.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at VA health-care facilities if 
the evidence of record does not contain adequate evidence to 
decide a claim).  

Additionally, since filing the claim for a higher rating for 
scarring of the left knee, the regulations pertaining to the 
evaluation of this disorder were amended, effective August 
30, 2002.  See 67 Fed. Reg. 49,590 (2002).  The change in the 
rating criteria makes additional information necessary in 
order to properly evaluate the veteran's disorder.  The VA 
examination in July 2003 only indicated the size and location 
of the veteran's scar, as well as noted that the scar was 
shiny and atrophic.  While the Board acknowledges that the 
addendum in October 2003 states that there was no indication 
that he had loss of skin, limitation of motion, poor 
nourishment of the scar, repeated ulceration, or instability 
of the scar, the Board also notes that such findings appear 
to have been made without the veteran being present.  The VA 
examiner also failed to comment on whether the veteran's left 
knee scar causes exfoliation, exudation, or itching involving 
an exposed surface or extensive area.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7801-7805 (2002 & 2003).  This type of 
information is required to properly rate this condition.  

Similarly, while it appears that the RO considered the new 
criteria in evaluating the severity of his left knee 
scarring, the RO has not yet provided the veteran with a copy 
of the new criteria  for rating skin disorders.   See Dudnick 
v. Brown, 10 Vet. App. 79, 80 (1997).  ("where the law or 
regulation changes after a claim has been filed or reopened 
but before . . . the appeal process has been concluded, the 
version most favorable to the appellant should and . . . will 
apply unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs (Secretary) to do otherwise and 
the Secretary did so.").  But see Kuzma v. Secretary of 
Veterans Affairs, No. 03-7032 (Fed. Cir. Aug. 25, 2003) 
(Section 3(a) of the VCAA (codified at 38 U.S.C.A. § 5103(a)) 
does not apply retroactively and Karnas v. Derwinski, 
1 Vet. App. 308 (1991) and Holiday v. Principi, 
14 Vet. App. 280 (2001) are overruled to the extent they 
conflict with Supreme Court and Federal Circuit Court binding 
authority).

Furthermore, the November 2001 and February 2003 Board 
remands directed the RO to consider the applicability of the 
provisions of 38 C.F.R. § 3.321(b)(1) to the veteran's claims 
for increased disability evaluations for his left knee 
disorders.  However, the supplemental statements of the case 
issued in September 2002 and, more recently, in October 2002 
are entirely devoid of any consideration of this provision 
and the veteran has not been informed of the regulation.  As 
such, the RO has failed to comply with the Board's directive, 
and the Board must again direct the RO to consider the 
provisions of 38 C.F.R. § 3.321(b)(1), in order to determine 
if any of the veteran's left knee disorders require an 
extraschedular evaluation.   See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (holding that a remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with remand orders).   

Finally, the Board observes that the veteran's claim of 
entitlement to service connection for a right leg/knee 
disorder was denied in a September 2002 rating decision.  
In response, the veteran submitted a VA Form 21-4138 
(Statement in Support of Claim) indicating that he disagreed 
with the RO's September 2002 decision.  The Board construes 
the September 2002 statement as a notice of disagreement 
(NOD) with the RO's September 2002 decision regarding his 
claim of entitlement to service connection for a right 
leg/knee disorder, to include as secondary to service-
connected post-operative residuals of a medial meniscectomy 
of the left knee.  So this claim must be remanded to the RO 
for issuance of a statement of the case (SOC), as opposed to 
merely referred there.  See Manlincon v. West, 12 Vet. App. 
238, 240-241 (1999).  The veteran also must be given an 
opportunity to perfect an appeal to the Board concerning this 
issue by submitting a timely substantive appeal (e.g., a VA 
Form 9 or equivalent statement).  38 C.F.R. §§ 20.200, 
20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the VCAA is completed 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the evidence, 
if any, the veteran is expected to 
provide in support of his claims of 
entitlement to increased disability 
evaluations for post-operative residuals 
of a medial meniscectomy of the left 
knee, arthritis of the left knee, and 
scarring of the left knee, as well as the 
evidence, if any, the RO will obtain for 
him.  Also advise him that he should 
submit any relevant evidence in his 
possession concerning this claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  

As well, the VCAA notice must apprise the 
veteran of the provisions of this new 
law, specifically concerning his claims 
of entitlement to increased disability 
evaluations for his left knee disorders.  
The prior notification, in the September 
2002 letter and October 2003 supplemental 
statement of the case, was insufficient.  
The VCAA notification also must apprise 
him of the kind of information and 
evidence needed from him, and what he 
could do to help his claims, as well as 
his and VA's responsibilities in 
obtaining evidence.  And he must be given 
an opportunity to supply additional 
information, evidence, and/or argument in 
response and to identify additional 
evidence for VA to obtain regarding his 
claims.  The RO should then obtain any 
referenced records and associate them 
with the other evidence in the claims 
file.

2.  Obtain the complete records of the 
veteran's treatment from the Decatur, 
Georgia, Atlanta, Georgia, Montgomery, 
Alabama, and Birmingham, Alabama VA 
Medical Centers (VAMC), for the period 
from January 1996 to December 1996, from 
October 1998 to September 2000, from 
September 2001 to March 2002, and from 
July 2003 to the present.

3.  Also, after securing any necessary 
authorization, obtain the veteran's 
medical treatment records from the 
Patient First Healthcare concerning any 
treatment of the veteran for his knees.

4.  Schedule the veteran for another VA 
orthopedic examination to ascertain the 
severity and manifestations of his 
service-connected left knee disorders.  
Conduct all testing and evaluation needed 
to make this determination.  And the 
examiner should review the results of any 
testing prior to completion of the report 
and should detail the veteran's 
complaints and clinical findings, 
clinically correlating his complaints and 
findings to each diagnosed disorder.  The 
examiner should, if possible, indicate 
what specific symptoms are attributable 
to the service-connected post-operative 
residuals of a medial meniscectomy of the 
left knee and arthritis of the left knee.  
Please also discuss the rationale of all 
opinions provided.

The examiner should specifically comment 
on the veteran's current level of 
impairment due to his residuals of a 
medial meniscectomy of the left knee, 
and identify all joint, muscular, and/or 
neurological residuals attributable to 
this surgery.  Report the range of 
motion measurements for his left knee, 
as well as indicate what would be the 
normal range of motion.  Provide an 
objective characterization as to whether 
there is any pain, weakened movement, or 
excess fatigability, and whether there 
is likely to be additional range of 
motion loss due to any of the following:  
(1) pain on use, including during flare-
ups or repetitive or prolonged tasks; 
(2) weakened movement; (3) fatigability; 
or (4) incoordination.  If applicable, 
provide an objective characterization of 
the duration and severity of such 
exacerbations.  If there is no pain, no 
limitation of motion and/or no 
limitation of function, etc., please 
indicate this, too.  Also discuss the 
severity of the arthritis in the left 
knee.  Does the veteran have ankylosis, 
too?  If so, please also indicate the 
extent of it.  Describe and explain any 
neurological or muscular impairment, as 
well, including whether there are 
objective clinical indications of 
antalgic gait, stiffness, absence of 
laxity, nerve or ligament damage, and 
instability.  Any indications that the 
veteran's complaints of pain or other 
symptomatology are not in accord with 
the physical findings on examination 
should be directly addressed and 
discussed in the examination report.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2003), 
the claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and he/she is asked to indicate 
that he or she has reviewed the claims 
folder.  

5.  Schedule the veteran for another VA 
dermatology examination to obtain a 
medical opinion concerning the severity 
of his scarring of the left knee as 
determined by both the former and revised 
rating criteria.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7805 (2002 & 2003).  
Conduct all testing and evaluation 
necessary to make this important 
determination.  The examiner should 
specifically comment on the size of the 
affected area; whether there are any 
scars and, if so, whether they are 
tender, painful, or productive of 
limitation of function; whether there is 
tissue or skin loss; whether there were 
changes in the pigmentation of the 
veteran's skin; and whether the disorder 
causes exfoliation, exudation, or 
itching.

6.  The RO should contemporaneously 
provide the veteran with a copy of the 
new rating criteria for evaluating skin 
disorders.

7.  The RO must consider the 
applicability of the provisions of 
38 C.F.R. § 3.321(b)(1) with regard to 
the veteran's claims for increased 
disability evaluations for post-operative 
residuals of a medial meniscectomy of the 
left knee, arthritis of the left knee, 
and scarring of the left knee, so as to 
determine whether an extraschedular 
evaluation is deemed necessary.

8.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
the benefits sought are not granted to 
the veteran's satisfaction, send him and 
his representative, if any, a 
supplemental statement of the case and 
give them time to respond before 
returning the case to the Board for 
further appellate consideration.

9.  Also provide a statement of the case 
on the other remaining issue of 
entitlement to service connection for a 
right leg/knee disorder, to include as 
secondary to the service-connected post-
operative residuals of a medial 
meniscectomy of the left knee.  Advise 
the veteran that he still needs to file a 
timely substantive appeal (e.g., a VA 
Form 9) concerning this claim, if he 
wants the Board to consider it, and 
inform him of the time limit for doing 
this.  If, and only if, he submits a 
timely substantive appeal concerning this 
additional issue should it be returned to 
the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




